DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 8/12/2021. Claims 2-21 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 2-21 have been fully considered but are not persuasive. In response to Applicants’ arguments, the Examiner respectfully disagrees. The limitations of identifying a first one of a first set of detected watermarks when the first one of the set of detected watermarks has a source identifying portion different than respective source identifying portions of other ones of the first set of the detected watermarks may be reasonably performed as a mental process. For example, watermarks may visibly display an indication of their respective source, thereby allowing a person to mentally identify a difference between them. And the detecting step may simply be a person making a mental determination of there being a problem based on a mental comparison of numbers. Therefore, the rejection of record is maintained (please see rejection below).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis presented below is specific to claim 2. However, the Applicants should please note that the analysis for the other independent claims is similar to that of claim 2 and therefore the claims are rejected for the same reasons. Claim 2 recites: “identify a first one of a first set of detected watermarks obtained from first media monitored at a first site as an isolated watermark when the first one of the set of detected watermarks has a source identifying portion different than respective source identifying portions of other ones of the first set of detected watermarks; and 
detect a problem with the first media associated with the first set of detected watermarks in response to a first number of isolated watermarks identified in the first set of detected watermarks satisfying a first threshold and a second number of isolated watermarks satisfying the first threshold, the second number of isolated watermarks obtained from the first media at a second site”. The steps of the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an apparatus, memory, and processor, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the apparatus, memory, and processor language, the identifying and detecting  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. 
Furthermore, neither the claim nor the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the independent claims recite, in addition to the apparatus, processor, and memory, the additional step of “notify a broadcast source of the first media to resolve the problem”. The elements that are recited at a high-level of generality (i.e., as a generic computer performing generic computer functions, and the step of notifying adds insignificant extra solution activity. Accordingly, the additional elements/steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claims are not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421